Me. Justice Aldeey
delivered the opinion of the .court..
The defendant in this case appealed from the judgmenl and from the order refusing to grant him a new trial.
He was convicted by a jury of the crime of incest committed with his sister and the grounds on which Tie bases his' appeal are, first, that the information is defective because it does not .state, how the carnal act with the victim was committed, the other grounds referring, to the evidence.
The prosecution was only required to allege, as it did. that the defendant-appellant committed the carnal act with his sister, and it was not necessary to state the form or manner in which it was consummated, as this'is a'matter of evidence.
No statement of the case containing-the evidence admitted-at the trial nor bill of exceptions showing the-objections made to the admission of such evidence at the trial has been submitted to us. We have before us only the information, the instructions given by the court to the jury,.the verdict of guilty returned by the jury, the motion for a new trial, the judgment of the court fixing the' penalty, and the notice of appeal; therefore we have no basis on which to consider whether the evidence was or was not sufficient to suppoit the verdict of guilty returned by the jury, for the summary thereof made by the court in its instructions cannot serve as- a basis for determining its sufficiency; but for that purpose it is necessary to have before us all the evidence admitted at the trial recited in the statement of the case.
The motion for a new trial is .based -on the sanie grounds which we have stated, with the.sole addition that the defendant alleges that he has newly discovered evidence and other proof which be could not produce at the .trial,, but the motion *194was not verified and did not show tlie efforts made to obtain such evidence, nor was tlie testimony to be given at the new trial submitted in order that the judge might know whether it would change the result of the trial already held, and, therefore, the motion was properly overruled.
For the foregoing reasons the appeal should be dismissed and the judgment appealed from

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.